DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Application filed on 9/7/2021.  Claims 1-16 (or renumbered 1-15) are pending in the case.  Claims 1 and 10 (or renumbered 9) are independent claims.

Claim Objections
Claims 1, 3, 5, 8-9, and 13 are objected to because of the following informalities:
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claim 10 been renumbered 9.
Claims 1 and 3 recite “step” (first line) where “steps” was apparently intended.
Claim 5 recites the limitation “the annotation.”  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis Examiner assumes this is a reference to the annotation described in claim 4.
Claim 8 recites (twice) “worksteps whose respective completion time” where “worksteps whose respective completion times” was apparently intended.
Claim 10 (or renumbered claim 9) recites “accessed an read” where “accessed and read” was apparently intended.
Claim 13 is missing a period.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-16 (or renumbered 9-15) are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 10 (or renumbered 9) recites a “computer software program.”  The claim is directed to software per se, which is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.

Claims 10-16 (or renumbered 9-15) are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 10 (or renumbered 9) recites a “computer software program stored in any way that can be accessed and read by a computer,” which includes forms of transitory propagating signals per se.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16(or renumbered 1-15) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 and 10-16 of U.S. Patent No. 8832580, claims 1-16 of U. S. Patent No. 10552780, claims 1-15 of U.S. Patent No. 9552563, claims 1-15 of U.S. Patent No. 9875453, and claims 2-7 and 10-17 of US 11138541 B2 .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 8832580, 10552780, 9552563, 9875453, and 11138541 contain every element of claim 1-16 of the instant application and thus anticipate the claim of the instant application. Claims 1-16 (or renumbered 1-15) of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type patenting. A later patent/application claims are not patentable distinct from an earlier claim if the later claim is anticipated by the earlier claim.

 Instant Application 17/468244
    US Patent 8832580
1.  A method including the step of: 

providing a business process comprising a plurality of business process steps;  


generating, by a machine, an angular 
business process view corresponding to the business process, with the angular 
business process view defining at least an angular direction and a radial 
direction, with each business process step being represented as an angular 
block in the angular business process view, with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with the ordering of the angular blocks in the radial direction representing temporal order of the business process steps;  and 

creating, by a machine, a visual representation of the angular business process view. 






















Claims 2-16 recite similar limitations of US Patent 8832580.




providing a business process 
comprising a plurality of business process steps; 

 generating, by a machine, an 
angular business process view corresponding to the business process: 
with the angular business process view defining at least an angular direction and a radial direction;
 with each business process step being represented as a corresponding angular block in the angular business process view, wherein each angular block is allocated an angular segment as a function of at least one of a number of parallel concurrent process steps and a number of alternatively concurrent process steps;  
with a radial length of each angular block that is a function of the amount of time that the corresponding business process step takes to complete; 
 with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and 
with the ordering of the angular blocks in the radial direction representing temporal order of the business process steps;  
with process steps that are radially aligned, but angularly offset, representing parallel concurrent or 
alternatively concurrent process steps;  and 

creating, by a machine, a visual 
representation of the angular business process view.


Claims 2-8 and 10-16 recite similar limitations of the instant application.



Instant Application 17/468244
     US Patent 10552780
1.  A method including the step of: 

providing a business process comprising a plurality of business process steps;  


generating, by a machine, an angular 
business process view corresponding to the business process, with the angular 
business process view defining at least an angular direction and a radial 
direction, with each business process step being represented as an angular 
block in the angular business process view, with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with the ordering of the angular blocks in the radial direction representing temporal order of the business process steps;  and 

creating, by a machine, a visual representation of the angular business process view. 











Claims 2-16 recite similar limitations of claims 2-16 of US Patent 10552780.



 executing a program with a computer system causing 
the computer system to perform: 


displaying a multi-step process as at least an angular process view defining at least an angular direction and a radial 
direction, with a plurality of the process steps being represented as a 
corresponding angular block in the angular process view, wherein: each angular block includes angular segment as a function of at least one of (i) a number of parallel concurrent process steps and (ii) a number of alternatively concurrent process steps, an ordering of the angular blocks in the radial direction 
representing at least a temporal order of the plurality of process steps;  a radial length of each angular block comprises a function of an amount of time that the corresponding process step takes to complete;  and 

when the process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or 
causing a machine to display visual representation of the angular process view


Claims 2-16 recite similar limitations of claims 2-16 the instant application.



Instant Application 17/468244
        US Patent 9552563
1.  A method including the step of: 

providing a business process comprising a plurality of business process steps;  


generating, by a machine, an angular 
business process view corresponding to the business process, with the angular 
business process view defining at least an angular direction and a radial 
direction, with each business process step being represented as an angular 
block in the angular business process view, with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with the ordering of the angular blocks in the radial direction representing temporal order of the business process steps;  and 

creating, by a machine, a visual representation of the angular business process view. 




















Claims 2-16 (or renumbered claims 2-15) recite limitations similar to 2-15 of US Patent 9552563.


processor;  and a memory, coupled to the processor, the memory having code 
stored therein, wherein the memory stores at least one process, with the 
process including a plurality of process steps, and the code is executable by 
the processor to: 

display the process as an angular process view defining at least an angular direction and a radial direction, with each process step being represented as a corresponding angular block in the angular process view, 
wherein each angular block is allocated an angular segment as a function of at 
least one of a number of parallel concurrent process steps and a number of alternatively concurrent process steps, with the ordering of the angular blocks 
in the angular direction representing different process step chains or 
sub-chains and with the ordering of the angular blocks in the radial direction 
representing temporal order of the process steps, with a radial length of 
process step takes to complete; 


wherein the angular view module is programmed such that when process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps;  and 

create, by a machine, a visual representation of the angular process view. 


Claims 2-15 recite limitations similar to claims 2-16 (or renumbered 2-15) of the instant application. 




Instant Application 17/468244
US Patent 9875453
1.  A method including the step of: 

providing a business process comprising a plurality of business process steps;  


generating, by a machine, an angular 
business process view corresponding to the business process, with the angular 
business process view defining at least an angular direction and a radial 
direction, with each business process step being represented as an angular 
block in the angular business process view, with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with the ordering of the angular blocks in the radial direction representing temporal order of the business process steps;  and 

creating, by a machine, a visual representation of the angular business process view. 

Independent Claim 10 reflects computer program embodying the limitations of claim 1. 












Claims 2-16 (or renumbered claims 2-15) recite limitations similar to claims 2-15 of US Patent 9875453.








display the process as an angular process view defining at least an angular direction and a radial direction, with each process step being represented as a corresponding angular block in the angular process view, wherein each angular block is allocated an angular segment as a function of at least one of a number of parallel concurrent process steps and a number of alternatively concurrent process steps, with the ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with the ordering of the angular blocks in the radial direction representing temporal order of the process steps, with a radial length of each angular block that is a 
function of the amount of time that the corresponding process step takes to 
complete; 

 wherein the angular view module is programmed such that when process steps are radially aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps;  and 

creating, by the machine, a visual representation of the angular process view.


Claims 2-15 recite similar limitations of claims 1-16 (or renumbered 1-15). 


Instant Application 17/468244
US 11138541 B2
1.  A method including the step of: 

providing a business process comprising a plurality of business process steps;  


generating, by a machine, an angular 
business process view corresponding to the business process, with the angular 
business process view defining at least an angular direction and a radial 
direction, with each business process step being represented as an angular 
block in the angular business process view, with the ordering of the angular 
blocks in the angular direction representing different process step chains or sub-chains and with the ordering of the angular blocks in the radial direction representing temporal order of the business process steps;  and 

creating, by a machine, a visual representation of the angular business process view. 












Claims 2-16 (or renumbered 1-15) recite similar limitations of claims 2-7 and 10-17 of the US Patent 11138541.


a computer system having software stored therein to: 


construct an angular process 
view corresponding to the process, with the angular process view defining at least an angular direction and a radial direction, with each process step being represented as a corresponding angular block in the angular process view, wherein each angular block is allocated an angular segment as a function of a number of process or sub-process steps with an ordering of the angular blocks in the angular direction representing different process step chains or sub-chains and with an ordering of the angular blocks in the radial direction representing temporal order of the process steps, with a radial length of each angular block that is a function of an amount of time allocated to a corresponding process step;  

wherein when process the steps are radial aligned, but angularly offset, the process steps represent parallel concurrent or alternatively concurrent process steps;  and 

creating by a machine, a visual 
representation of the angular process view. 


Claims 2-7 and 10-17 recite similar limitations of claims 2-7 and 10-16 of the instant application.




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Suntinger et al. (US 2009/0262131 A1, hereinafter Suntinger) in view of Liu et al. (US 2008/0307369 A1, hereinafter Liu).

As to independent claim 1, Suntinger teaches a method comprising:
providing a business process comprising a plurality of business process steps (“FIG. 2 shows an example of a business process which has led to a set of correlated events in an event stream,” paragraph 0031 lines 1-2);
generating, by a machine, an angular business process view corresponding to the business process, with the angular business process view defining at least an angular direction and a radial direction (figure 3(b)), with each business process step being represented as an angular glyph in the angular business process view (“Each event is plotted as a ‘glyph’ which has in this example the form of a small sphere,” paragraph 0046 last sentence), with the ordering of the angular glyphs in the angular direction representing different process step chains or sub-chains (“The second positioning parameter of each glyph, its angular position, is glyphs in the radial direction representing temporal order of the business process steps (“the radial distance of each glyph plotted for an event on the display is proportional to its occurrence time in the stream,” paragraph 0048 lines 6-8);
creating, by a machine, a visual representation of the angular business process view (“on a suitable display, e.g. a computer screen or a printer's printout,” paragraph 0048 lines 5-6).
Suntinger does not appear to expressly teach a method wherein the angular glyphs are angular blocks.
Liu teaches a method comprising an angular chart for representing hierarchy data wherein each node of the hierarchy is an angular block (compare figures 2 and 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger such that the glyphs are blocks.  One would have been motivated to make such a combination to allow the method to clearly indicate when a plurality of subsequent events are dependent upon a single earlier event.

As to independent claim 9, Suntinger teaches a business process related (“FIG. 2 shows an example of a business process which has led to a set of correlated events in an event stream,” paragraph 0031 lines 1-2) computer software program stored in any way that can be accessed and read by a computer or set of computers (“The apparatus 1700 for visualizing hierarchy data with an angular chart of this embodiment and its components can be implemented by … software executing on various types of processors,” paragraph 0069 lines 1-8), the software program comprising:
a business process module programmed to store at least one business process, with the business process including a plurality of business process steps (“FIG. 2 shows an example of a business process which has led to a set of correlated events in an event stream,” paragraph 0031 lines 1-2); and
an angular view module programmed to display the business process as an angular business process view defining at least an angular direction and a radial direction (figure 3(b)), with each business process step being represented as an angular glyph in the angular business process view (“Each event is plotted as a ‘glyph’ which has in this example the form of a small sphere,” paragraph 0046 last sentence), with the ordering of the angular glyphs in the angular direction representing different process step chains or sub-chains (“The second positioning parameter of each glyph, its angular position, is controlled by a specific positioning algorithm called ‘centric event sequence placement policy’ (CESP) in the following … The glyphs in the radial direction representing temporal order of the business process steps (“the radial distance of each glyph plotted for an event on the display is proportional to its occurrence time in the stream,” paragraph 0048 lines 6-8).
Suntinger does not appear to expressly teach a program wherein the angular glyphs are angular blocks.
Liu teaches a program comprising an angular chart for representing hierarchy data wherein each node of the hierarchy is an angular block (compare figures 2 and 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the program of Suntinger such that the glyphs are blocks.  One would have been motivated to make such a combination to allow the method to clearly indicate when a plurality of subsequent events are dependent upon a single earlier event.

As to dependent claim 10, the rejection of claim 9 is incorporated.
Suntinger does not appear to expressly teach a method wherein the angular view module is further programmed so that each angular block is generally arcuate in shape.

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger such that the angular view module is further programmed so that each angular block is generally arcuate in shape.  One would have been motivated to make such a combination to allow the method to clearly indicate when a plurality of subsequent events are dependent upon a single earlier event.

As to dependent claim 11, the rejection of claim 9 is incorporated.
Suntinger does not appear to expressly teach a program comprising a user input module programmed to receive user input for the purposes of viewing, printing and/or editing the business process.
Liu teaches a program comprising a user input module programmed to receive user input for the purposes of viewing, printing and/or editing the chart (“in response to user's operation on the slice of the angular chart, visualizing data units in at least next level of the data unit corresponding to the selected slice,” abstract lines 7-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the program of Suntinger to comprise a user input module programmed to receive user input for the purposes of viewing, printing and/or editing the business process.  One would have been motivated to make such a combination to allow the user to control the visualization.

claim 12, the rejection of claim 9 is incorporated.  Suntinger further teaches a program comprising a display output module programmed to display the angular business process view on a display device (“on a suitable display, e.g. a computer screen or a printer's printout,” paragraph 0048 lines 5-6).

As to dependent claim 13, the rejection of claim 9 is incorporated.  Suntinger further teaches a program comprising a printer output module programmed to print the angular business process view on a printer (“on a suitable display, e.g. a computer screen or a printer's printout,” paragraph 0048 lines 5-6).

Claims 2-5 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Suntinger in view of Liu and Rosnow et al. (US 2003/0106039 A1, hereinafter Rosnow).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Suntinger does not appear to expressly teach a method comprising transforming matter based, at least in part, on a user's review and understanding of the visual representation of the angular business process view.
Rosnow teaches a method comprising transforming matter based, at least in part, on a user's review and understanding of the visual representation of the angular business process view (“If an enterprise manufactured ingredient (EMI) is an ingredient produced by the enterprise facility to be used by another facility or product, for example, an enterprise product employed as a subpart or ingredient of a final product). The 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger to comprise transforming matter based, at least in part, on a user's review and understanding of the visual representation of the angular business process view.  One would have been motivated to make such a combination to increase manufacturing efficiency.

As to dependent claim 3, the rejection of claim 1 is incorporated.
Suntinger does not appear to expressly teach a method comprising:
receiving, by a machine, user input through a user interface that includes the visual representation of the angular process view; and
editing the business process based on the user input.
Rosnow teaches a method comprising:
receiving, by a machine, user input through a user interface that includes the visual representation of the process view (“users are only permitted to create, edit, and view projects for a project in their respective division,” paragraph 0234 lines 1-3); and
editing the business process based on the user input (“users are only permitted to create, edit, and view projects for a project in their respective division,” paragraph 0234 lines 1-3).


As to dependent claim 4, the rejection of claim 1 is incorporated.
Suntinger does not appear to expressly teach a method comprising displaying an annotation on the angular business process view.
Rosnow teaches a method comprising displaying an annotation on graphic files related to the project (“workflow participants may annotate graphic files,” paragraph 0263 lines 6-7).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger to comprise displaying an annotation on the angular business process view.  One would have been motivated to make such a combination to conveniently attach significant information to the place it will be needed.

As to dependent claim 5, the rejection of claim 1 is incorporated.
Suntinger does not appear to expressly teach a method wherein the annotation includes information to facilitate online, targeted analysis.

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger such that the annotation includes information to facilitate online, targeted analysis.  One would have been motivated to make such a combination to aid the decision-making process.

As to dependent claim 15, the rejection of claim 9 is incorporated.
Suntinger does not appear to expressly teach a program comprising a tabular view module programmed to generate a tabular view of the business process.  Suntinger does, however, teach multiple visualizations for the same data (compare figures 3(a), 3(b), and 3(c)).
Rosnow teaches a program comprising a tabular view module programmed to generate a tabular view of the business process (“specific project timelines in tabular form,” paragraph 0074 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the program of Suntinger to comprise a tabular view module programmed to generate a tabular view of the business process.  .

Claims 6-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Suntinger in view of Liu and Vucina et al. (US 2006/0041461 A1, hereinafter Vucina).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Suntinger does not appear to expressly teach a method comprising generating an angular process heat-map for the business process.
Vucina teaches a method comprising generating an angular process heat-map for the business process (“FIG. 5 shows a chart in which successive (concentric) time intervals are shaded with different colors to facilitate checking a given time period for task completion, etc,” paragraph 0024 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger to comprise generating an angular process heat-map for the business process.  One would have been motivated to make such a combination to help the user identify which steps should be completed at approximately the same time.

As to dependent claim 7, the rejection of claim 6 is incorporated.
Suntinger does not appear to expressly teach a method wherein the heat map is color coded.

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger such that the heat map is color coded.  One would have been motivated to make such a combination to help the user identify which steps should be completed at approximately the same time.

As to dependent claim 8, the rejection of claim 7 is incorporated.
Suntinger does not appear to expressly teach a method wherein:
the business process comprises a plurality of worksteps;
each workstep has a respective completion time;
worksteps whose respective completion times are within a first predetermined time range are represented in a first color in the heatmap;
worksteps whose respective completion times are within a second predetermined time range are represented in a second color in the heatmap;
the first predetermined time range does not overlap with the second predetermined time range; and
the first color is different than the second color.

the business process comprises a plurality of worksteps; each workstep has a respective completion time (“A task can have a duration as well as a due date associated with it. Any one vendor is likely to have a number of temporally successive tasks that depend either on earlier tasks by that same vendor or on tasks carried out by other vendors,” paragraph 0024 lines 1-5);
worksteps whose respective completion times are within a first predetermined time range are represented in a first color in the heatmap; worksteps whose respective completion times are within a second predetermined time range are represented in a second color in the heatmap; the first predetermined time range does not overlap with the second predetermined time range; and the first color is different than the second color (“FIG. 5 shows a chart in which successive (concentric) time intervals are shaded with different colors to facilitate checking a given time period for task completion, etc,” paragraph 0024 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Suntinger such that the business process comprises a plurality of worksteps; each workstep has a respective completion time; worksteps whose respective completion times are within a first predetermined time range are represented in a first color in the heatmap; worksteps whose respective completion times are within a second predetermined time range are represented in a second color in the heatmap; the first predetermined time range does .

Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Suntinger in view of Liu and Applicant’s admitted prior art (hereinafter AAPA).

As to dependent claim 14, the rejection of claim 9 is incorporated.
Suntinger does not appear to expressly teach a program comprising a diagram view module programmed to generate a diagram view of the business process.  Suntinger does, however, teach multiple visualizations for the same data (compare figures 3(a), 3(b), and 3(c)).
AAPA teaches a program comprising a diagram view module programmed to generate a diagram view of the business process (figure 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the program of Suntinger to comprise a diagram view module programmed to generate a diagram view of the business process.  One would have been motivated to make such a combination to provide alternate visualizations for complex data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171